Exhibit 10.1

 

MICROS SYSTEMS, INC.

EXECUTIVE RETIREMENT PLAN

Revised April 27, 2005

 

ARTICLE 1

PURPOSE

 

MICROS Systems, Inc. (hereafter called “the Corporation”) recognizes the
contributions to its growth and success made by certain key employees and
desires to retain the services of such individuals and to assure the Corporation
of the continued benefit of their services.  Accordingly, the Corporation hereby
establishes the MICROS Systems, Inc. Executive Retirement Plan (the “Plan”) to
provide retirement benefits to these employees as described herein in order to
reward and retain such individuals.

 

ARTICLE 2

DEFINITIONS AND CERTAIN PROVISIONS

 

Administrator.  “Administrator” shall mean the Board of Directors or, to the
extent designated by the Board, the Committee.

 

Annual Benefit.  “Annual Benefit” means ten equal annual payments, each of which
shall be equal to the product of the Participant’s (i)  Final Base Compensation
multiplied by (ii) the applicable Benefit Percentage.  The first payment of the
Annual Benefit shall be made on the date specified in Section 5.1 or 5.2, as
applicable, and the last payment will be made on the ninth anniversary of such
date.

 

Beneficiary.  “Beneficiary” means the person or persons designated as such in
accordance with Article 6.

 

Benefit Percentage.  “Benefit Percentage” means (i) 18% if the Participant’s
employment with the Corporation terminates prior to the date the Participant
attains age 63 (including if the Participant’s employment is terminated on
account of his or her death prior to attaining age 63); (ii) 21% if the
Participant’s employment with the Corporation terminates on or after the date
the Participant attains age 63 but prior to the date the Participant attains age
64; (iii) 24% if the Participant’s employment with the Corporation terminates on
or after the date the Participant attains age 64 but prior to the date the
Participant attains age 65; or (iv) 30% if the Participant’s employment with the
Corporation terminates on or after the date the Participant attains age 65.

 

Board of Directors or Board.  “Board of Directors” or “Board” means the Board of
Directors of the Corporation.

 

--------------------------------------------------------------------------------


 

Change in Control.  “Change in Control” means:  (i) the acquisition (other than
from the Corporation) by any Person, as defined herein, of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of (A) the then-outstanding
shares of capital stock of the Corporation (the “Common Stock”), or (B) the
combined voting power of the then-outstanding securities of the Corporation
entitled to vote generally in the election of directors (the “Corporation Voting
Stock”); or (ii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Corporation if
immediately after such transaction persons who hold 50% of the outstanding
voting securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held Common Stock.  For
purposes of this definition, a “Person” means any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended, other than any employee benefit plan sponsored or
maintained by the Corporation and by entities controlled by the Corporation or
an underwriter of the Common Stock in a registered public offering.

 

Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Committee.  “Committee” means the Compensation Committee of the Board of
Directors.

 

Corporation.  “Corporation” means MICROS Systems, Inc., and any successor
corporation.

 

Date of Employment.  “Date of Employment” means, for purposes of determining
Years of Service, the date upon which the Participant commenced employment with
the Corporation.

 

Effective Date.  “Effective Date” means August 25, 2004.

 

Final Base Compensation. “Final Base Compensation” means the annual base salary,
not including annual bonuses, stock option income or other remuneration, the
Participant earned over the twelve-month period during which the Participant
worked full-time and excluding any periods of leave or other absences,
immediately preceding the Participant’s termination of employment with the
Corporation.  Final Base Compensation shall be determined without regard to any
elective reduction thereof resulting from the Participant’s participation in any
of the Corporation’s employee benefit plans.

 

Participant.  “Participant” means an employee of the Corporation designated on
Schedule A hereto.

 

Plan.  “Plan” means this MICROS Systems, Inc. Executive Retirement Plan, as set
forth herein.

 

Vested Benefit.  “Vested Benefit” means the nonforfeitable Annual Benefit
provided under the Plan to a Participant who has satisfied the requirements in
Section 4.2 of the Plan.

 

Years of Service.  “Years of Service” means the total number of completed
twelve-month periods during which the Participant was in the continuous employ
of the Corporation beginning from the Participant’s Date of Employment.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3

ADMINISTRATION OF THE PLAN

 

3.1                               Duties and Powers of the Administrator.  The
Administrator shall be responsible for the control, management, operation and
administration of the Plan and the proper execution of its provisions.  It shall
also be responsible for the construction of the Plan and the determination of
all questions arising hereunder. In furtherance of the foregoing, the
Administrator shall have the sole power, responsibility and discretion (i) to
establish, interpret, enforce, amend, and revoke from time to time such rules
and regulations for the administration of the Plan and the conduct of its
business as it deems appropriate, (ii) to determine the entitlement of
Participants and their Beneficiaries to benefits under the Plan, and (iii) to
decide any disputes that may arise relative to the rights of the Participants
and their Beneficiaries with respect to such benefits.  Any action which the
Administrator is required or authorized to take shall be final and binding upon
each and every person who is or may become interested in the Plan. 
Notwithstanding anything in the Plan to the contrary, on and after the
occurrence of a Change in Control, the Administrator shall not have any
discretion in the administration of the Plan, and notwithstanding anything in
the Plan to the contrary, any court or tribunal that adjudicates any dispute,
controversy or claim in connection with benefits under the Plan will apply a de
novo standard of review to any determinations made by the Administrator in the
administration of the Plan.

 

3.2                               Expenses.  The expenses of administering the
Plan shall be paid by the Corporation.

 

3.3                               Claims Administration.  In the event that
benefits under the Plan are not paid to the Participant, or to his Beneficiary,
and such individual feels he is entitled to receive such benefits, then such
individual shall make a written claim to the Administrator.  The Administrator
shall review the written claim within a reasonable time after it is submitted,
and if the claim is denied, in whole or in part, the Administrator shall provide
written notice of such denial within 90 days of receipt of such claim.  Such
written notice of denial shall be written in a manner calculated to be
understood by the claimant and shall include the following:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           specific reference to pertinent Plan provisions on which the
denial is based;

 

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

3

--------------------------------------------------------------------------------


 

(iv)          a description of the Plan’s claim review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action following an adverse determination on review.

 

Within 60 days after receipt by the claimant of written notice of the denial,
the claimant may appeal such denial by filing a written application for review
with the Administrator.  Such written application shall state the grounds upon
which the claimant seeks to have the claim reviewed, and may include written
comments, documents, records and other information relating to the claim for
benefits.  The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.  The Administrator
shall then review the decision, taking into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination, and shall notify the claimant in writing of the
results of the redetermination within 60 days of receipt of the application for
review.  Such written notification shall be written in a manner calculated to be
understood by the claimant, and shall include the following:

 

(i)            the specific reason or reasons for the adverse determination;

 

(ii)           specific reference to pertinent Plan provisions on which the
adverse determination is based;

 

(iii)          a statement that the claimant is entitle to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

 

(iv)          a statement of the claimant’s right to bring a civil action
regarding the adverse benefit determination.

 

3.4                               Legal Fees.  In the event any Participant or
Beneficiary in good faith initiates any dispute, controversy or claim for
benefits under the Plan after the occurrence of a Change in Control or after the
Participant becomes age 62, provided he or she has no fewer than eight Years of
Service, the Corporation shall pay to the Participant or Beneficiary all
reasonable legal fees and expenses incurred by the Participant or Beneficiary in
connection with such good faith dispute, controversy or claim.  Such payments
shall be made within five business days after delivery of the Participant’s or
Beneficiary’s written requests for payment accompanied with such evidence of the
reasonable fees and expenses incurred as the Corporation may reasonably require.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4

PARTICIPATION AND VESTING

 

4.1                               Participation.  Participation in the Plan
shall be limited to those employees of the Corporation specified on Schedule A
attached hereto.

 

4.2                               Vesting.  A Participant (or his or her
designated beneficiary) shall not be eligible to receive any benefit under the
Plan unless and until the Participant has no fewer than eight Years of Service
and either (i) the Participant has attained age 62, or (ii) there is a Change in
Control, or (iii) the Participant dies prior to attaining age 62.  If a
Participant terminates employment with the Corporation prior to satisfaction of
the conditions specified in this Section 4.2, such Participant shall not be
entitled to receive any benefits under this Plan.

 

ARTICLE 5

BENEFITS

 

5.1                               Payments of Vested Benefit.  The Corporation
shall pay to a Participant his Vested Benefit (if any) commencing upon the later
of (i) the first business day of the month next following the month in which the
Participant’s employment with the Corporation terminates, (ii) the first
business day of the month next following the month in which the Participant
attains age 62, or (iii) with respect to any Participant who is a “key employee”
(as defined in section 416(i) of the Code without regard to paragraph (5)
thereof), to the extent required by Code section 409A, the first business day
which is six months after such Participant’s separation from service with the
Corporation (as determined in accordance with Code section 409A).

 

5.2                               Survivor Benefits.  If a Participant dies
prior to commencement of the payment of his Vested Benefit (if any) under the
Plan, the Corporation will pay to the Participant’s Beneficiary the
Participant’s Vested Benefit (if any) beginning on the first business day of the
month next following the month in which the Participant dies.  If a Participant
dies after the commencement of the Participant’s Vested Benefit under the Plan,
then any remaining annual payments of the Participant’s Vested Benefit that, but
for such death, would have been paid to the Participant shall be paid to the
Participant’s Beneficiary.

 

5.3                               Withholding: Unemployment Taxes.  To the
extent required by the law in effect at the time payments are made, the
Corporation shall withhold from payments made hereunder any taxes required to be
withheld by the federal or any state or local government.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 6
BENEFICIARY DESIGNATION

 

6.1                               Designation of Beneficiary.  Each Participant
shall have the right, at any time, to designate any person or persons as
Beneficiary or Beneficiaries to whom payment under the Plan shall be made in the
event of Participant’s death prior to complete distribution to Participant of
the benefits due under the Plan.  Each Beneficiary designation shall become
effective only when filed in writing with the Corporation during the
Participant’s lifetime on a form prescribed by the Corporation.

 

6.2                               Amendment of Beneficiary Designation.  The
filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.  Any finalized divorce or marriage (other than a
common law marriage) of Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation, unless in the case
of divorce, the previous spouse was not designated as Beneficiary, and, unless
in the case of marriage, the Participant’s new spouse had previously been
designated as Beneficiary.  The spouse of a married Participant domiciled in a
community property jurisdiction shall join in any designation of Beneficiary or
Beneficiaries other than the spouse.

 

6.3                               Failure to Designate a Beneficiary.  If a
deceased Participant failed to designate a Beneficiary as provided herein, or if
his Beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s Vested Benefit, then the remaining amounts (if any) of the
Participant’s Vested Benefit shall be paid to the Participant’s estate.

 

ARTICLE 7
AMENDMENT AND TERMINATION OF PLAN

 

The Board of Directors, in its sole discretion, may at any time amend the Plan
in whole or in part or in any respect, or may at any time terminate the Plan,
provided, however that no amendment or termination shall eliminate or decrease
any Vested Benefit theretofore accrued and vested by any Participant prior to
such amendment or termination.

 

ARTICLE 8
MISCELLANEOUS

 

8.1                               Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors, and assigns shall have no legal or
equitable rights, interest, or claims in any specific property or assets of the
Corporation, nor shall they be beneficiaries of, or have any right, claims, or
interests in any insurance policies, annuity contracts, or the proceeds
therefrom

 

6

--------------------------------------------------------------------------------


 

owned or which may be acquired by the Corporation.  Such insurance policies or
other assets of the Corporation shall not be held under any trust for the
exclusive benefit of Participants, their Beneficiaries, heirs, successors, or
assigns, or held in any way as collateral security solely for the fulfilling of
the obligations of the Corporation under the Plan.  Any and all of the
Corporation’s assets and insurance policies shall be, and remain, subject to the
general unsecured creditors of the Corporation.  The Corporation’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Corporation to pay money in the future.

 

8.2                               Nonassiqnability.  Neither a Participant nor
any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, or interest therein which are, and all rights to which are, expressly
declared to be unassignable and non-transferable.  No part of the amount payable
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony, or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

 

8.3                               Employment Not Guaranteed.  Nothing contained
in the Plan nor any action taken hereunder shall be construed as a contract for
services with any Participant or a legal right to continued employment of any
Participant as an employee of the Corporation, nor shall the adoption and
continuation of the Plan or designation of any employee of the Corporation as a
Participant interfere with the rights of the Corporation to discharge any
Participant and to otherwise treat him without regard to the effect which such
discharge might have upon him as a Participant.

 

8.4                               Gender Singular and Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter as the identity of the person or persons may require.  As the context may
require, the singular may be read as the plural and the plural as the singular.

 

8.5                               Captions.  The captions of the Articles and
Sections of the Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

8.6                               Validity.  In the event any provision of the
Plan is held invalid or void or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of the Plan.

 

8.7                               Notice.  Any notice or filing required or
permitted to be given to the Corporation or the Administrator under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail to the principal office of the Corporation, directed to the
attention of the Secretary of the Corporation.  Such notice shall be deemed
given as of the

 

7

--------------------------------------------------------------------------------


 

date of delivery or, if delivery is made by mail as of the date shown on the
postmark on the receipt for registration or certification.

 

8.8                               Applicable Law.  To the extent not preempted
by Federal law, this Plan shall be governed and construed in accordance with the
laws of the State of Maryland other than the conflicts provisions thereof.

 

8.9                               Compliance with Code Section 409A. 
Notwithstanding anything in this Plan to the contrary, the Plan is intended to
meet requirements of Code section 409A, and any provision of the Plan which is
inconsistent with Code section 409A shall be disregarded and shall not create
any right in any Participant or Beneficiary.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been executed the 19th day of November, 2004,
to be effective as of the Effective Date, and amended as hereinabove the 27th
day of April, 2005.

 

 

 

/s/ John G. Puente

 

 

Chairman, Compensation Committee

 

9

--------------------------------------------------------------------------------